Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to an amendment filed January 27th, 2021. By the amendment claims 1-10 are pending with claims 1 and 10 being amended and with claims 6-7 being canceled. 


Information Disclosure Statement
	The information disclosure statement filed on January 28th, 2021 has been considered by the examiner.
Drawings
	The replacement drawing sheet filed on January 27th, 2021 is accepted. 

Specification
The amendments correcting minor informalities in claims 1 and 10 are acknowledged and accepted. The examiner withdraws the objection to the Abstract. 

Allowable Subject Matter
Claims 1-5 and 8-10 are allowed.

Regarding claims 1 and 10 the closest prior art, Gu (CN-109433577) does not disclose drawers with a closed bottom. It would not have been obvious to make the drawers disclosed by Gu, because closing the bottoms would make the apparatus disclosed by Gu operate in manner inconsistent with its intended purpose of sifting multiple fractions without having to dump out each drawer. In addition, Gu does not disclose the screen being placed medially within the drawer. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824.  The examiner can normally be reached on M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.L.B./Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655